                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROL LEE WALKER                                 CIVIL ACTION

                    v.                           NO. 17-40

SENIOR DEPUTY BRIANT. COFFEY,
et al


                                           ORDER
        AND NOW, this    11th   day of December 2018, upon considering Defendants' Motion to

dismiss (ECF Doc. No. 30), Plaintiffs Response (ECF Doc. No. 32), Defendants' Reply (ECF

Doc. No. 33), and for reasons in the accompanying Memorandum, it is ORDERED Defendants'

Motion to dismiss (ECF Doc. No. 30) is GRANTED and the Clerk of Court shall close this case.
